Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the filing of a non-provisional application on 04/23/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-20 are pending in the application. 


Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4. 	Claim(s) 1, 4-8, 11-15, and 17-20are rejected under 35 U.S.C. 103 as being unpatentable over Denk et. al. U.S. Publication No. 20110125867 published May 26, 2011 in further view of Taylor et. al. U.S. Publication No. 20140195337 published July 10, 2014. 
With regard to  Independent claim 1, Denk teaches a method for controlling access to flash cards, the method comprising: 
causing simultaneous display of (i) a first option to access first one or more flash cards that are accessible without authorization to access digital content that includes answers to one or more questions displayed on the first one or more flash cards, and (ii) a second option to access second one or more flash cards that are pre-viewable, but not fully accessible, without authorization to access the digital content, the digital content being stored separately from the first and second one or more flash cards. (See Denk teaches displaying an electronic card with a first and second or more sides and where more than one card can be displayed  (See fig. 2a-2b, 10, Para 45, 48). Denk teaches the card has authorization features (Para 44). Denk teaches animations, flipping, fading or others can be used to make the card appear to turn (Para 46-47). Denk teaches the reverse side of the card can display various information (Para 50-51) and can be links with real time updated data (Para 52). The information can also include websites, songs, speeches, GPS coordinates etc so as to enable the user to purchase products  (Para 53). Denk teaches a list menu can be provides where the user browse through one or more cards in categories and other types of information (Para 57-84, 89-112). Denk shows fig 10, that the trading cards can be flash card sets (Para 86). The user can view the back side of the card as well. Denk expressly suggests the flash card can provide a question on one side and answer on the other.  Finally, Denk teaches access rights to the content can be provided where a preview without download can be provided and the content stored apart from the card   (See Para Sharing of free, preview or likewise information to be tracked, or shared content for purchase, ( Para 130-131, 134, 136-139). 
in response to a selection of the second option, causing display of a flash card of the second one or more flash cards, the displayed flash card including at least a first virtual side and a second virtual side, the first virtual side displaying a question, wherein an answer to the question is included in the digital content that is stored separately from the first and second one or more flash cards (See Para 87). Denk teaches first side can pose a question and the second side a answer. 
in response to user access to the digital content not being authorized, causing display of, on the second virtual side of the displayed flash card, an option to gain access to at least a portion of the digital content that includes the answer to the question (See shared card as a preview (Para 130-131)  where protected or restricted information can be shared between devices (Para 134) where at least one item is previewed before downloading (thus not authorized). Through purchase (Para 136) user may have a period of time to access the content (See example free preview of content card (Para 138-139) 
and in response to the option to gain access being selected from the second virtual side of the displayed flash card, authorizing user access to at least the portion of the digital content that includes the answer to the question. (Para 50-53, links provided on the second side to purchase, view information about  a product, as Denk teaches the data source can be a book or other source (Para 55), see also Para 136). 
Denk teaches a card can be flipped displaying various forms of content and provides access to the card which includes the content. The claim is interpreted as stating cards are either accessible without “authorization” or accessible but the mechanism to which authorization is granted is not specifically stated. Denk teaches at least a process to limit authorization and preview to a card. In the alternative, Taylor teaches any content can be accessed via purchase through various software controls and where a flipping of pages can be done one of many ways.  
Taylor teaches a user interface where supplemental content can be presented to a user on the back of a page when a display size is limited (Para 8) and where various software controls can be provided to allow a user to purchase a product displayed on the front page (Para 9). Taylor teaches a flip indicator can be displayed anywhere on the page (para 10). Taylor while browsing content the user can be presented with additional information  (Para 11). Taylor expressly teaches the content can be stored apart from the card (Para 12). Taylor teaches the content on the back of the card can be virtually “any” form of digital content, including books (Para 15-17). Taylor teaches any form of gesture can be used to flip a page (Para 20). Taylor teaches an icon on the front may indicate the type of content on the back (Para 23). Taylor teaches a student may use the content as flash cards (Para 25) where the pages can be used for a test and flipping the pages over reveals the answer. Taylor teaches accessing content may be watermarked and combined with configuration information to control access to content (Para 28-40). Thus, the combination of Taylor with Denk would allow the cards of Denk along with the content of Taylor to be purchased and directly linked to content on the front page (Para 21-25) to get the answer to a question. 
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the inventio having the teachings of Denk and Taylor in front of them to authorize access to content in various ways by accessing controls on the back size of a page The motivation to combine Denk with Taylor comes from Taylor to provide additional information on the back of the page thereby eliminating the need to additional search for content and allows for a more aesthetically pleasing presentation of said content while allowing the user to delve deeper into the content meaning on the front (Para 10, 40). 
With respect to dependent claim 4,   Denk teaches the method wherein the option to gain access to at least a portion of the digital content includes an option to rent the digital content for a limited time. (See Para Sharing of free, preview or likewise information to be tracked, or shared content for purchase, ( Para 130-131, 134, 136-139).

With respect to dependent claim 5,   Denk teaches the method wherein the option to gain access to at least a portion of the digital content includes an option to purchase the digital content. (See Para Sharing of free, preview or likewise information to be tracked, or shared content for purchase, ( Para 130-131, 134, 136-139). See also in the alternative, Taylor teaches options can be presented to purchase content. Taylor teaches a user interface where supplemental content can be presented to a user on the back of a page when a display size is limited (Para 8) and where various software controls can be provided to allow a user to purchase a product displayed on the front page (Para 9). Taylor teaches a flip indicator can be displayed anywhere on the page (para 10). Taylor while browsing content the user can be presented with additional information  (Para 11). Taylor expressly teaches the content can be stored apart from the card (Para 12). Taylor teaches the content on the back of the card can be virtually “any” form of digital content, including books (Para 15-17). Taylor teaches any form of gesture can be used to flip a page (Para 20). Taylor teaches an icon on the front may indicate the type of content on the back (Para 23). Taylor teaches a student may use the content as flash cards (Para 25) where the pages can be used for a test and flipping the pages over reveals the answer. Taylor teaches accessing content may be watermarked and combined with configuration information to control access to content (Para 28-40). Thus, the combination of Taylor with Denk would allow the cards of Denk along with the content of Taylor to be purchased and directly linked to content on the front page (Para 21-25) to get the answer to a question. 
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the inventio having the teachings of Denk and Taylor in front of them to authorize access to content in various ways by accessing controls on the back size of a page The motivation to combine Denk with Taylor comes from Taylor to provide additional information on the back of the page thereby eliminating the need to additional search for content and allows for a more aesthetically pleasing presentation of said content while allowing the user to delve deeper into the content meaning on the front (Para 10, 40). 
With respect to dependent claim 6,  Denk teaches the method wherein the digital content includes protection from copying. (See Sharing of free, preview or likewise information to be tracked, or shared content for purchase, ( Para 130-131, 134, 136-139).
With respect to dependent claim 7,  Denk teaches the method The method of claim 1, further comprising providing a menu upon receiving a user selection of the first one or more flash cards or the second one or more flash cards, wherein the menu includes an option to share the selected first one or more flash cards or the selected second one or more flash cards with another user. (See Sharing of free, preview or likewise information to be tracked, or shared content for purchase, ( Para 130-131, 134, 136-139).


With respect to claims 8, 11-15 and 17-20, claims 8, 11-15 and 17-20 reflect a computer program product comprising instructions that when executed by a processor execute a series of steps in a similar manner as those outlined in claims 1-7, thus in further view of the following are rejected along the same rationale. 
Denk expressly teaches a device, memory and processor (See fig.1 and Para 34-45). Denk also teaches the application is applicable to books (See Para 55 and in combination Taylor expressly teaches application to ebooks (Para 15 and 47). Denk teaches there can be one or more cards in the display. (See Denk teaches displaying an electronic card with a first and second or more sides and where more than one card can be displayed  (See fig. 2a-2b, 10, Para 45, 48). Denk teaches the card has authorization features (Para 44). Denk teaches animations, flipping, fading or others can be used to make the card appear to turn (Para 46-47). Denk teaches the reverse side of the card can display various information (Para 50-51) and can be links with real time updated data (Para 52). The information can also include websites, songs, speeches, GPS coordinates etc so as to enable the user to purchase products  (Para 53). Denk teaches a list menu can be provides where the user browse through one or more cards in categories and other types of information (Para 57-84, 89-112). Denk shows fig 10, that the trading cards can be flash card sets (Para 86). The user can view the back side of the card as well. Denk expressly suggests the flash card can provide a question on one side and answer on the other.  Finally, Denk teaches access rights to the content can be provided where a preview without download can be provided and the content stored apart from the card   (See Para Sharing of free, preview or likewise information to be tracked, or shared content for purchase, ( Para 130-131, 134, 136-139). 
Taylor teaches a user interface where supplemental content can be presented to a user on the back of a page when a display size is limited (Para 8) and where various software controls can be provided to allow a user to purchase a product displayed on the front page (Para 9). Taylor teaches a flip indicator can be displayed anywhere on the page (para 10). Taylor while browsing content the user can be presented with additional information  (Para 11). Taylor expressly teaches the content can be stored apart from the card (Para 12). Taylor teaches the content on the back of the card can be virtually “any” form of digital content, including books (Para 15-17). Taylor teaches any form of gesture can be used to flip a page (Para 20). Taylor teaches an icon on the front may indicate the type of content on the back (Para 23). Taylor teaches a student may use the content as flash cards (Para 25) where the pages can be used for a test and flipping the pages over reveals the answer. Taylor teaches accessing content may be watermarked and combined with configuration information to control access to content (Para 28-40). Thus, the combination of Taylor with Denk would allow the cards of Denk along with the content of Taylor to be purchased and directly linked to content on the front page (Para 21-25) to get the answer to a question. 
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the inventio having the teachings of Denk and Taylor in front of them to authorize access to content in various ways by accessing controls on the back size of a page The motivation to combine Denk with Taylor comes from Taylor to provide additional information on the back of the page thereby eliminating the need to additional search for content and allows for a more aesthetically pleasing presentation of said content while allowing the user to delve deeper into the content meaning on the front (Para 10, 40). 
6. 	Claim(s) 2-3, 9 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Denk in view of Taylor  as applied to claim 1 and 8  above, and further in view of Brassell et al. U.S Publication No. 20130332805 published Dec. 12, 2013.

With respect claims 2-3, 9-10 and 16, as indicated in the above discussion Denk in view of Taylor teach each element of claim 1 and 8 above. 
Denk in view of Taylor do not teach the method wherein the second virtual side of the displayed flash card includes a canonical fragment identifier that identifies a section of the digital content and in response to user access to the digital content being authorized, retrieving the answer to the question from the section of the digital content using the canonical fragment identifier, and causing display of, on the second virtual side, the retrieved answer to the question.
However, Brassell teaches a process of access content in books by using a canonical fragment identifier (Para 15).  Brassell teaches the EPUB standard includes fragment identifiers (Para 15-16). Brassell teaches the CFI can be used to can refer to a point or range of a document (Para 16). Brassell teaches the accessing of a CFI would allow for access of more information and as shown in Table 1 to points in a document. The combination of Denk and Taylor URL access of content and Brassell XML CFI indicators would allow for any content source to be accessed. 
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the inventio having the teachings of Denk, Brassell  and Taylor in front of them to authorize access to content in various ways by accessing controls on the back size of a page The motivation to combine Denk with Taylor comes from Taylor to provide additional information on the back of the page thereby eliminating the need to additional search for content and allows for a more aesthetically pleasing presentation of said content while allowing the user to delve deeper into the content meaning on the front (Para 10, 40). The motivation to combine Brassell with Denk comes from Brassell where Brassell suggests the use of a hyperlinking scheme to access book contents (Para 14-16) such a CFI. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179